Case 0:19-cv-61707-RKA Document 27 Entered on FLSD Docket 04/29/2020 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                 FT. LAUDERDALE DIVISION

                                   CASE NO. 0:19-cv-61707-RKA

  ROBERT JASPER GRIFFITH,
  MARK CHRISTOPHER ROWE SETAL,
  MELVIN ROBERT CARTER,
  ARMANDO JESUS CANIZAREZ,

         Plaintiffs,
  v.

  INTEGRATED TECH GROUP, LLC,

        Defendant.
  _____________________________________/

                                     JOINT STATUS REPORT

         Plaintiffs, Robert Jasper Griffith, Mark Christopher Row Setal, Melvin Robert Carter, and

  Armando Jesus Canizarez (“Plaintiffs”) and Defendant, Integrated Tech Group, LLC (“ITG”)

  (collectively, the “Parties”) submit this interim status report pursuant to the Court’s September 11,

  2019 Order Granting Joint Motion to Stay Case Pending Arbitration [ECF 22], and state as follows:

             1. On September 9, 2019, the Parties stipulated and jointly moved to stay the

  underlying proceedings pending separate arbitration of each Plaintiffs’ claims pursuant to each

  Plaintiff’s respective valid and binding arbitration agreement. [ECF 21].

             2.   On September 11, 2019, the Court granted the Parties’ motion, stayed and

  administratively closed the case, and required that the Parties jointly file with the Court a status

  report regarding the status of the arbitration proceedings. [ECF 22].

             3. On November 8, 2019, the Parties filed a Joint Status Update stating that Plaintiffs

  had not yet filed a demand for arbitration with the American Arbitration Association, as is required

  by each Plaintiff’s arbitration agreement. [ECF 24].
Case 0:19-cv-61707-RKA Document 27 Entered on FLSD Docket 04/29/2020 Page 2 of 2



                4. Plaintiffs have still not filed a demand for arbitration with the American Arbitration

  Association (the “AAA”).

                5. Accordingly, arbitration proceedings have not yet commenced before the AAA.

                6. The Parties will work together in good-faith to proceed with separate and binding

  arbitration before the AAA for Plaintiffs’ respective claims upon the filing by each Plaintiff of

  separate demands with the AAA.



  Dated: 29th day of April, 2020                          Respectfully submitted,


   KOZ LAW, P.A.                                          LITTLER MENDELSON, P.C.
   320 S.E. 9th Street                                    Wells Fargo Center
   Fort Lauderdale, Florida 33316                         333 SE 2nd Avenue, Suite 2700
   Phone: (786) 924-9929                                  Miami, Florida 33131
   Fax: (786) 358-6071                                    Phone: (305) 400-7500
                                                          Fax: (305) 675-8497
   By: /s/ Elliot A. Kozolchyk .
   Elliot A. Kozolchyk, Esq.                              By: /s/ Sherril M. Colombo
   Florida Bar No. 74791                                  Sherril M. Colombo, Esq.
   E-mail: ekoz@kozlawfirm.com                            Florida Bar No. 948799
                                                          Email: scolombo@littler.com
   Counsel for Plaintiffs                                 Ryan P. Forrest, Esq.
                                                          Florida Bar No. 111487
                                                          E-Mail: rforrest@littler.com
                                                          Secondary: grivas@littler.com

                                                          Counsel for Defendant




  4842-6885-9835.2 102552.1005
